 Case 2:16-cv-01206-JCM-EJY Document 281
                                     282 Filed 09/22/20
                                               09/23/20 Page 1 of 5




 1   SAO
     TRACY A. EGLET, ESQ.
 2   Nevada Bar No. 6419
     JAMES A. TRUMMELL, ESQ.
 3   Nevada Bar No.: 14127
 4   BRITTNEY R. GLOVER, ESQ.
     Nevada Bar No. 15412
 5   EGLET ADAMS
     400 South 7th Street, 4th Floor
 6   Las Vegas, Nevada 89101
     Email: eservice@egletlaw.com
 7   Tel.: (702) 450-5400
     Fax: (702) 450-5451
 8   Attorneys for Plaintiffs
 9   Jennifer Wyman, Bear Wyman,
     and the Estate of Charles Wyman
10
                              UNITED STATES DISTRICT COURT
11
12                                     DISTRICT OF NEVADA

13   WESCO INSURANCE COMPANY, as subrogee Case No. 2:16-cv-01206-JCM-EJY
     of its insured, NICKELS AND DIMES
14
     INCORPORATED,
15
            Plaintiff,
16                                                  STIPULATION AND ORDER FOR
     vs.                                               EXTENSION OF TIME FOR
17
                                                   PLAINTIFFS TO FILE REPLIES TO
18   SMART INDUSTRIES CORPORATION d/b/a                PLAINTIFFS’ MOTION TO
     SMART INDUSTRIES CORP, MFG, an Iowa            WITHDRAW ALL NEGLIGENCE
19   corporation,                                  CLAIMS AND COUNTERMOTION
20                                                   FOR RECONSIDERATION (First
            Defendants.                                       Request)
21
22   JENNIFER WYMAN, individually; BEAR CONSOLIDATED WITH
23   WYMAN, a minor, by and through his natural Case No. 2:16-cv-02378-JCM-CWH
     parent    JENNIFER        WYMAN;     JENNIFER
24   WYMAN and VIVIAN SOOF, as Joint Special
     Administrators of the ESTATE OF CHARLES
25
     WYMAN; and SARA RODRIGUEZ, natural
26   parent and guardian ad litem of JACOB WYMAN,

27          Plaintiffs,
28
 Case 2:16-cv-01206-JCM-EJY Document 281
                                     282 Filed 09/22/20
                                               09/23/20 Page 2 of 5




     vs.
 1
 2
     SMART INDUSTRIES CORPORATION, d/b/a
 3   SMART INDUSTRIES CORP., MFG, an Iowa
     corporation, HI-TECH SECURITY INC., a Nevada
 4
     corporation;      WILLIAM       ROSEBERRY;
 5   BOULEVARD VENTURES, LLC, a Nevada
     corporation; DOES I thought V; DOES 1 thought
 6   10; BUSINESS ENTITIES I through V; and ROE
 7   CORPORATIONS 11 through 20, inclusive,

 8           Defendants.
 9
10   HI-TECH SECURITY, INC; and WILLIAM
     ROSEBERRY,
11
             Third-Party Plaintiffs,
12
13   vs.

14   NICKELS AND DIMES INCORPORATED,
15
             Third-Party Defendant.
16
17          On August 25, 2020, Wyman Plaintiffs’ filed their Motion to Withdraw All Negligence
18   Based Claims (ECF No. 270). On September 8, 2020, Defendant Smart Industries Corporation
19   filed a Stipulation and Order to extend its Opposition deadline until September 15, 2020 (ECF
20   No. 274). Wyman Plaintiffs’ Reply to Defendant Smart Industries Corporation’s Conditional
21   Opposition to Wyman Plaintiffs’ Motion to Withdraw All Negligence Based Claims (ECF No. 278)
22   is currently due September 22, 2020. Counsel for Defendant Smart and Wyman Plaintiffs have
23   agreed to a one-week extension of time for Wyman Plaintiffs to file their Reply in Support of
24   their Motion, which would make the response due on September 29, 2020.
25          On August 18, 2020, Defendant Smart Industries filed its Motion for Reconsideration of
26   the Court’s July 22, 2020 Order (ECF No. 200) Regarding Special Damages (ECF No. 269). On
27   September 1, 2020, Wyman Plaintiffs filed their Opposition to Defendant Smart’s Motion for
28

                                                   2
 Case 2:16-cv-01206-JCM-EJY Document 281
                                     282 Filed 09/22/20
                                               09/23/20 Page 3 of 5




 1   Reconsideration and their Countermotion for Reconsideration (ECF No. 271). On September 8,
 2   2020, Defendant Smart Industries Corporation filed a Stipulation and Order to extend the
 3   deadline to its Reply in Support of its Motion for Reconsideration and Opposition to Wyman
 4   Plaintiffs’ Countermotion until September 15, 2020 (ECF No. 274). Wyman Plaintiffs’ Reply to
 5   Defendant Smart Industries Corporation’s Opposition to Wyman Plaintiffs’ Countermotion (ECF
 6   No. 277) is currently due September 22, 2020. Counsel for Defendant Smart and Wyman
 7   Plaintiffs have agreed that the Wyman Plaintiffs will file its Reply in Support of their
 8   Countermotion on September 29, 2020.
 9          This Stipulation is submitted in good faith and is not interposed for purposes of delay.
10   Due to unexpected delays and having not received Defendant Smart’s Oppositions until
11   September 15, 2020, with this Court’s approval, the parties hereby agree that that the deadline
12   for Wyman Plaintiffs to file the above-mentioned briefs, shall be extended by one week, or such
13   other time as deemed appropriate by the Court. As such, the deadline for filing said briefs shall
14   be September 29, 2020.
15          This is the first request to extend the deadline for filing Wyman Plaintiffs’ Replies in
16   Support of their Motion to Withdraw All Negligence Claims and Countermotion for
17   Reconsideration.
18     Respectfully submitted by:                        Approved as to Form and Content by:
19
       DATED this 22nd day of September, 2020.           DATED this 22nd day of September, 2020.
20
       /s/ Tracy A. Eglet, Esq. ________                 /s/ Joseph R. Meservy, Esq._
21     TRACY A. EGLET, ESQ.                              DAVID BARRON, ESQ.
       Nevada Bar No. 6419                               Nevada Bar No. 142
22                                                       WILLIAM H. PRUITT, ESQ.
       JAMES A. TRUMMELL, ESQ.
                                                         Nevada Bar No. 6783
23     Nevada Bar No. 14127                              JOSEPH R. MESERVY, ESQ.
       BRITTNEY R. GLOVER, ESQ.                          Nevada Bar No. 14088
24     Nevada Bar No. 15412                              BARRON & PRUITT, LLP
25     EGLET ADAMS                                       3890 West Ann Road
       400 South Seventh Street, Suite 400               North Las Vegas, Nevada 89031
26     Las Vegas, Nevada 89101                           Attorneys for Defendant
       Attorneys for Plaintiffs                          Smart Industries Corporation
27
28

                                                     3
 Case 2:16-cv-01206-JCM-EJY Document 281
                                     282 Filed 09/22/20
                                               09/23/20 Page 4 of 5




 1                                            ORDER
 2          Based upon the Stipulation of the parties hereto, and for good cause, IT IS HEREBY
 3   ORDERED, that the Stipulation to Extend hereinabove is hereby Granted.
 4
 5         September
     DATED this         23,September,
                ___ day of  2020.     2020.
 6
 7                                      _____________________________________
                                        UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
            Case 2:16-cv-01206-JCM-EJY Document 281
                                                282 Filed 09/22/20
                                                          09/23/20 Page 5 of 5


From:                 Brittney Glover
To:                   Kiera Buckley
Subject:              FW: Wyman - SAO Extend Reply Deadline
Date:                 Tuesday, September 22, 2020 10:58:44 AM
Attachments:          image001.png
                      image003.png
                      image004.png
                      image005.png
                      image006.png
                      image007.png
                      20200922 SAOExtendDeadlines.docx


Good morning,

Can you please get this stipulation on file

From: Joseph R. Meservy <jmeservy@lvnvlaw.com>
Sent: Tuesday, September 22, 2020 10:39 AM
To: Brittney Glover <bglover@egletlaw com>
Cc: Deborah Sagert <dsagert@lvnvlaw com>; MaryAnn Dillard <MDillard@lvnvlaw com>
Subject: RE: Wyman - SAO Extend Reply Deadline

Thanks for making the changes Brittney. You may affix my e-signature.

Joseph R. Meservy, Esq.




This transmission and any attached files are privileged, confidential or otherwise the exclusive property of the intended recipient or the law firm of Barron & Pruitt, LLP. If you are not the intended recipient, any
disclosure, copying, distribution or use of any of the information contained in or attached to this transmission is strictly prohibited. If you have received this transmission in error, please contact us immediately by e-
mail by hitting reply or telephone (702) 870-3940 and promptly destroy the original transmission and its attachments.




                                                                                            Brittney R. Glover, Esq.
                                                                                            p: (702) 450-5400
                                                                                            w: www.egletlaw com
                                                                                            a: 400 South 7th Street, Suite #400 Las Vegas, NV 89101




This transmission (including any attachments) may contain confidential information, privileged material (including material protected by the
solicitor-client or other applicable privileges), or constitute non-public information. Any use of this information by anyone other than the
intended recipient is prohibited. If you have received this transmission in error, please immediately reply to the sender and delete this
information from your system. Use, dissemination, distribution, or reproduction of this transmission by unintended recipients is not authorized
and may be unlawful.
